UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6764


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANDRE CLAIBORNE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:01-cr-00304-JRS-3)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Claiborne,      Appellant Pro Se. Peter Sinclair Duffey,
Assistant United      States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andre     Claiborne    appeals      the     district      court’s   order

denying    his    18    U.S.C.   § 3582    (2006)       motion   for    reduction    of

sentence.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.             United        States      v.      Claiborne,       No.

3:01-cr-00304-JRS-3 (E.D. Va. Feb. 24, 2009).                      We dispense with

oral   argument        because    the    facts    and    legal     contentions      are

adequately       presented   in    the    materials       before    the   court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2